Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 23 November 2020.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1-4, 8-11,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wilkes (US PG PUB No. 20170177498) in view of Lange (US Pat No. 3979726)
 As per claim 1/8/15, a computer implemented method for managing direct memory access (DMA) using translate control entities (TCE), the method comprising:
defining, by one or more computer processors, a set of TCE cache flags including a first TCE cache empty flag for a first level of TCE cache, each of the first TCE cache flag, having a status (see FIG 5: .TCE and [0041]: “The TCE bit corresponds to translation cache extension”);
[Wilkes discloses upper level TLB but does not specify details regarding the lower level TLB entries.]
receiving, by one or more computer processors, a DMA TCE related request (see [0005]); 
[The INVLPG is taken as a DMA TCE related request because the INVLPG invalidates TCE which are used for DMA operations.]	  
checking, by one or more computer processors, the status of at least one of the set of TCE cache empty flags (see [0041]: “when the TCE bit is set”); and
completing, by one or more computer processors, the DMA TCE related request, at least in part according to the status of the at least one of the set of
TCE cache empty flags (see FIG 5: .TCE and [0041]: “when the TCE bit is set, this allows the INVLPG instruction to invalidate upper level TLB entries which lead to the target page table entry (PTE). Otherwise, when the TCE bit is not set, all upper level TLB entries are invalidated.”)
However, Wilkes does not expressly disclose but in the same field of endeavor Lange discloses a first level cache and a second level cache 
a second TCE cache empty flag associated with a second level of TCE cache (see e.g., Lange COL 2 LINES 42-46 and COL 10 LINES 35-40)
 It would have been obvious to modify Wilkes to implement a cache empty flag at lower level of the cache hierarchy as taught by Lange. 
The suggestion/motivation for doing so would have been for the benefit of an advantageous selective clearing operation (see Lange COL 1 LINES 45-52).
Therefore it would have been obvious to modify Wilke to implement empty flag at each cache level as taught by Lange for the benefit of a selective clearing operation to arrive at the invention as specified in the claims. 

wherein defining a TCE cache flag comprises defining a TCE cache flag selected from the group consisting of: a Partitionable Endpoint (PE) TCE cache empty flag for each PE, and a Total TCE cache empty flag for each Peripheral Component Interconnect express (PCIe) Host Bridge PHB (see [0041]).
		As per claim 3/10/17, the computer implemented method according to claim 1, 
wherein receiving a DMA TCE related request comprises receiving a TCE kill request (see [0041]).
		As per claim 4/11/18, the computer implemented method according to claim 3, 
further comprising: killing all relevant TCE entries; and setting the TCE cache flag to empty (see [0041]).
Claim  5-7,12-14,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wilkes (US PG PUB No. 20170177498) in view of Lange (US Pat No. 3979726) as applied to claim 1 above and further in view of Beukema (US Pat No. 6785759)
 	As per claim 5/12/19, the computer implemented method according to claim 1, 
However, Wilkes does not expressly disclose but in the same field of endeavor Beukema discloses 
wherein receiving a DMA TCE related request comprises receiving a DMA start request (see Beukema COL 6 LINES 59-65).
[Beukema discloses a DMA start request, where if room does not exist, an operation to discard TCE entries is initiated.] 
It would have been obvious to modify Wilkes to further implement a DMA start handling procedure as taught by Beukema

Therefore it would have been obvious to modify Wilkes to further implement a DMA start request procedure as taught by Beukema for the benefit of TCE management to arrive at the invention as specified in the claims. 
As per claim 6/13/20, the computer implemented method according to claim 5, 
further comprising: fetching the TCE from memory (see Wilkes [0044]: PREFETCH_IOMMU_PAGES).
	As per claim 7/14, the computer implemented method according to claim 6, 
further comprising: searching a TCE cache (see Wilkes [0044]).
		     [The TLB is taken to be searched to find the corresponding translation.]
RESPONSE TO ARGUMENTS
 1st ARGUMENT: 
Applicant respectfully submits that Wilkes does not disclose the combination of features of claim 1. For example, Wilkes does not disclose the features of defining a set TCE cache empty flags including a first TCE cache flag for a first level of TCE cache, and a second TCE cache flag associated with a second level of TCE cache, receiving a DMA TCE related request, checking, the status of one of the set of TCE cache empty flags, and completing the DMA TCE related request, at least in part according to the status of the TCE cache empty flag, as required by claim 1.

The Office notes Lange is further relied upon to teach a first level cache a second level cache each with a respective cache empty flag. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137